SECOND DIVISION
                                MILLER, P. J.,
                            BROWN and PIPKIN, JJ.


                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.



                                                               July 14, 2021


In the Court of Appeals of Georgia
 A18A1764. DANIEL v. BREMEN-BOWDON INVESTMENT,
     COMPANY et al.

      PIPKIN, Judge.

      In Daniel v. Bremen-Bowdon Investment Co., 348 Ga. App. 803 (824 SE2d

698) (2019) (“Daniel I”) (physical precedent only), this Court, relying on our decision

in Frett v. State Farm Employee Workers’ Compensation, 348 Ga. App. 30, 36 (821

SE2d 132) (2018) (“Frett I”), affirmed the superior court’s order upholding the

decision of the State Board of Workers’ Compensation denying Sheryl Daniel’s claim

for benefits under the Workers’ Compensation Act (“the Act”), OCGA § 34-9-1 et

seq. Our Supreme Court subsequently reversed our decision in Frett I, see Frett v.

State Farm Employee Workers’ Compensation, 309 Ga. 44 (844 SE2d 749) (2020)

(“Frett II”), and then granted the petition for certiorari in Daniel I, vacated our

judgment, and remanded the case for reconsideration in light of Frett II. Accordingly,
we now vacate our earlier opinion and, as set forth more fully below, reverse the

decision of the superior court.

      The facts in this case are undisputed. As stated in Daniel I, at the time of the

accident, Daniel was employed as a seamstress at Bremen-Bowdon Investment

Company (the “Employer”). On the day of the accident, Daniel left her work station

for a regularly scheduled lunch break and planned to drive home. Daniel was parked

in a lot owned by her Employer, but it was necessary for her to walk down a public

sidewalk and across the street to access the lot. As Daniel walked to her car, she

tripped on the sidewalk and was injured. 348 Ga. App. at 803.

      Relying on this Court’s decision in Rockwell v. Lockheed Martin Corp., 248

Ga. App. 73 (545 SE2d 121) (2001), an Administrative Law Judge with the trial

division of the State Board of Workers’ Compensation (“ALJ”) concluded that Daniel

was entitled to income benefits because she was injured while egressing the premises

for a scheduled lunch break.1 The Appellate Division of the State Board of Workers’

Compensation (the “Board”) reversed the ALJ’s award, concluding that while

Daniel’s injury occurred during the course of her employment, the injury did not arise


      1
         The ALJ also awarded Daniel medical expenses, the ability to select her
treating physician, and attorney fees pursuant to OCGA § 34-9-108.

                                          2
out of her employment because it occurred while she was on a regularly scheduled

lunch break. The superior court affirmed the Board’s denial of benefits, and this

Court, relying on Frett I, affirmed the superior court in a non-precedential opinion in

which Presiding Judge Miller dissented. As directed by our Supreme Court, we must

now reconsider our opinion in light of Frett II.

      The Workers’ Compensation Act provides for compensation for injuries
      that occur “in the course of” employment and “arise out of”
      employment. See OCGA § 34-9-1 (4). These two prerequisites to
      compensation, which have remained unchanged since the original
      adoption of the Act in 1920, are “independent and distinct,” and any
      claim for compensation under the Act must satisfy both prerequisites.


(Punctuation omitted; emphasis in original.) Frett II, 309 Ga. at 46 (2).

      There is no issue in this case concerning whether Daniel’s injury occurred

during the course of her employment – the ALJ found that it did, the Board and

superior court agreed with that conclusion, and the Employer does not take issue with

that adverse holding on appeal. Rather, the issue here is whether Daniel’s injury was

one “arising out of” her employment. This is the same issue we grappled with in Frett

I, which concerned the compensability of an injury that occurred in a break room

during an employee’s regularly scheduled lunch break. As we explained in Daniel I,


                                          3
      [i]n parallel but separate lines of cases, Georgia courts have fashioned
      an ingress and egress rule and a scheduled break exception to the
      Workers’ Compensation Act. Under the scheduled break exception, this
      Court has carved out an exception to the Workers’ Compensation Act
      for injuries occurring during a regularly scheduled lunch break or rest
      break and at a time claimant is free to act as she chooses. Under the
      ingress and egress rule, this Court has concluded that the Workers’
      Compensation Act applies where an employee is injured while still on
      the employer’s premises in the act of going to or coming from his or her
      workplace.


(Citation, punctuation and emphasis omitted.) 348 Ga. App. at 805 (1). As we noted

in Frett I, “the intersection of the ingress and egress rule with the scheduled break

rule creates anomalous and arbitrary results” namely, that an employee who is injured

on the premises while leaving and returning to the premises from a scheduled break

is entitled to compensation under the Act while an employee who stays on the

premises during the break and is injured is not entitled to compensation. 348 Ga. App.

at 35. Recognizing our duty to follow existing Supreme Court precedent on the lunch

break exception to compensability first set out in Ocean Acc. and Guarantee Corp.

v. Farr, 180 Ga. 266 (178 SE 728) (1935), we “conclude[d] that the extension of the

ingress and egress rule to cover cases in which the employee is injured while leaving

and returning to work on a regularly scheduled break was an improper dilution of the

                                          4
Supreme Court’s decision in Farr.” 348 Ga. App. at 36. Accordingly, we disapproved

our previous holdings to the contrary in Travelers Ins. Co. v. Smith, 91 Ga. App. 305,

309 (85 SE2d 484) (1954), Chandler v. Gen. Acc. Fire & Life Assur. Corp., 101 Ga.

App. 597 (114 SE2d 438) (1960), and Rockwell v. Lockheed Martin Corp., 248 Ga.

App. 73 (545 SE2d 121) (2001). 348 Ga. App. at 36.

      However, in Frett II, our Supreme Court determined that the better course of

action was to overrule its decision in Farr,2 thereby reversing our decision in Frett

I, which we vacated upon remand. Frett II, 309 Ga. at 62 (3) (c). Thus, any

impediment to applying the ingress and egress rule to a scheduled lunch break has

been removed, and those cases we overruled in Frett I have been resuscitated.3

Applying the reasoning of those cases here, and based on the Supreme Court’s

analysis in Frett II, we conclude that Daniel’s accident resulted in an injury which

both arose out of and was in the course of her employment and was thus compensable

under the Act. Rockwell, 248 Ga. App. at 74; Chandler, 101 Ga. App. at 599-600;

      2
        The Supreme Court also specifically overruled cases from this Court that
applied the scheduled break rule to deny compensability under the Act. See Frett II,
309 Ga. 44 at 62 (3) (c), n.16.
      3
        As our Supreme Court stated, “[t]o be sure, the ingress and egress rule
appears to be a sound principle, and the Court of Appeals acted quite logically in
extending it to lunch breaks.” Frett II, 309 Ga. at 60 (3) (b).

                                          5
Smith, 91 Ga. App. at 311. Accordingly, the superior court’s decision affirming the

Board’s denial of benefits is reversed and the award of attorney fees is vacated and

remanded for reconsideration in light of the procedural history of this case.

      Judgment reversed in part and vacated in part, and case remanded with

direction. Miller, P. J., and Brown, J., concur.




                                          6